Case 1:19-cr-00584-AT Document18 Filed 04/97720™
U.S. Depart USDC SDNY

DOCUMENT
United State: | BLECTRONICALLY FILED
Southern Dis DOC #:

The Silvio J. Molo | DATE FILED: 4/27/2020 _
One Saint Andrew’
New York, New Yor.. .---.

    

 

April 24, 2020

By ECF
The Honorable Analisa Torres

Daniel Patrick Moynihan
United States Courthouse
500 Pearl St.

New York, NY 10007-1312

Re: United States v. Angel Isaac Vazquez Campos, 19 Cr. 584 (AT)
Dear Judge Torres:

The parties jointly respectfully request to adjourn the sentencing currently scheduled for
May 7, 2020, at 12:00 p.m. for an additional 45 days in light of the corona virus pandemic.

Respectfully submitted,

GEOFFREY S. BERMAN
United States Attorney

‘ f)
{| } y
by: Wena YO >"
Cecilia E. Vogel
Assistant United States Attorney

(212) 637-1084

 

ce: Mark DeMarco, Esq. (via ECF)

GRANTED. The sentencing scheduled for May 7, 2020 is ADJOURNED to June 24, 2020, at 11:00
a.m.

Defendant's submissions are due two weeks prior to sentencing. The Government's submissions are due
one week prior to sentencing.

SO ORDERED. O}-

Dated: April 27, 2020 ANALISA TORRES
New York, New York United States District Judge

 
